Brown, J. P. (dissenting).
The petitioner’s conduct during the course of the underlying criminal trial was insolent, intemperate and abusive. By any definition, it exceeded the bounds of proper advocacy (see, Code of Professional Responsibility DR 7-106 [C] [6]), and should not be condoned. Nevertheless, I am not prepared to vote to sustain a finding of criminal contempt under the circumstances of this case, for I question both the necessity of the summary exercise of the contempt power as a means to discipline the petitioner and the manner in which that extraordinary procedure was employed by the trial court.
Criminal contempt is a crime in every fundamental respect (see, Bloom v Illinois, 391 US 194, 201-202), and any criminal contempt adjudication must therefore be carefully examined to determine whether it has been rendered in accordance with basic notions of due process. Courts must be particularly zealous in this. regard when the contempt adjudication has been rendered summarily during the course of a trial. While the right of a court to summarily exercise its contempt power has a long history, both at English common law and in this country (see, Ex parte Terry, 128 US 289), over the years its use has been criticized on the ground that it is inherently violative of fundamental notions of due process (see, Green v United States, 356 US 165, 193-194 [Black, J., dissenting]; Sacher v United States, 343 US 1, 20-23 [Black, J., dissenting], reh denied 343 US 931; Sedler, The Summary Contempt Power and the Constitution: The View From Without and Within, 51 NYU L Rev 34). Accordingly, the circumstances under which a court may summarily hold one in contempt have come under considerable scrutiny and have been narrowed by decisional law (see, e.g., Taylor v Hayes, 418 US 488; Codispoti v Pennsylvania, 418 US 506 [defining when a contempt charge must be tried before a jury]; Mayberry v Pennsylvania, 400 US 455 [when a Trial Judge has become so embroiled in the matter as the target of the contemptuous behavior that he may not preside over the contempt trial]).
Even those cases upholding the summary exercise of the contempt power recognize that summary contempt constitutes a departure from ordinary due process and that summary punishment is to be regarded with disfavor (see, Sacher v United States, supra, at 8). Its exercise is justified only by a rule of necessity (see, Sacher v United States, supra; Cooke v United States, 267 US 517, 534). Thus, it has been observed that "[s]ummary punishment of contempt is concededly an *344exception to the requirement of Due Process * * * Necessity must bound its limits” (Sacher v United States, supra, at 36 [Frankfurter, J., dissenting]). When the element of necessity ceases to be a consideration, as when, for example, the court defers ruling upon contemptuous conduct until the conclusion of the trial, then ordinary due process concerns must be satisfied and the contemnor must be afforded notice of the charges and an opportunity to be heard (see, Taylor v Hayes, supra). Indeed, this court’s own rules reflect the rule of necessity, stating that the exercise of the summary contempt power is to be reserved for use "only in exceptional and necessitous circumstances” (22 NYCRR 701.2 [a]).
I submit that the element of necessity did not exist at the time of the summary contempt adjudication in this case. While the petitioner’s conduct, without doubt, tended to "seriously * * * undermine the dignity and authority of the court” (22 NYCRR 701.2 [a]), it cannot be said, in my judgment, that as a result thereof it appeared "unlikely that the court [would] be able to continue to conduct its normal business in an appropriate way” (22 NYCRR 701.2 [a]). The petitioner’s purportedly contemptuous statement came at the end of a lengthy exchange with the court, out of the presence of the jury, and did not prevent the trial—which had almost reached its conclusion—from going forward or otherwise destroy the decorum of the courtroom. Absent such an obstruction of the proceedings, there was no immediate need to summarily render the contempt citation. The matter could have been disposed of in a posttrial proceeding at which the full panoply of due process rights would have been available.
While there is no specific standard as to what type of conduct must be involved before a court may resort to the summary contempt power, there are some guidelines which can be gleaned from the cases. The Supreme Court has stated that in order to justify the exercise of the summary contempt power, the conduct involved must amount to an "actual obstruction of justice” (In re McConnell, 370 US 230, 236), which brings about an "immediate interruption” of the court’s business (In re Michael, 326 US 224, 227). Mere disrespect directed to the trial court will not be sufficient to sustain a summary citation for contempt (see, Offutt v United States, 348 US 11) and Trial Judges have been cautioned "against confusing offenses to their sensibilities with obstruction to the administration of justice” (Brown v United States, 356 US 148, 153, reh denied 356 US 948; see also, In re Little, 404 US 553; *345Annotation, Attorney’s Addressing Allegedly Insulting Remarks to Court During Course of Trial as Contempt, 68 ALR3d 273).
A review of the record herein fails to reveal how the conduct on which the contempt adjudication was based disrupted or impeded the progress of the proceedings to such an extent that resort to summary adjudication was necessary to maintain or restore order. The adjudication came at the end of an extended colloquy between the court and defense counsel over the propriety of the court’s granting an adjournment to allow the prosecution to produce the complainant and reopen the case for purposes of rebuttal. While the petitioner’s comments were disrespectful and discourteous in both tone and content, and while they were preceded on numerous occasions during the trial by conduct ill-befitting an officer of the court, they were not made in the jury’s presence and did not constitute the type of exceptionally boisterous or disruptive conduct which prevented the trial from continuing and which necessitated the invocation of the summary contempt power. Indeed, the Trial Judge’s own comment in response to the petitioner’s inquiry as to why he was being held in contempt, to wit, "I am sick and tired about your statements about me making bad law and not conducting the trial properly” was a very clear indication that the court was acting in response to a personal attack rather than out of any need to maintain or restore order in the courtroom. Similarly, the trial court’s subsequently issued written order states merely that the petitioner’s "behavior directly tended to impair the respect due to its authority” and does not suggest that the court acted out of a need to maintain or restore order. The exercise of the summary contempt power at bar thus appears to fall squarely within those types of situations against which the Supreme Court has cautioned in Offutt v United States (348 US 11, supra), Brown v United States (356 US 148, supra), and In re Little (404 US 553, supra). While the petitioner’s conduct might well have been worthy of a contempt citation, the level of requisite necessity had not been reached so as to justify the trial court’s having made that determination summarily. The issue of the petitioner’s conduct should have been addressed in a posttrial proceeding in which the petitioner would have been accorded ordinary due process protections (see, Judiciary Law §§90, 750 et seq.; see also, 22 NYCRR 691.2, 691.4, 691.5, 691.6, 701.3).
Moreover, but equally important, even if one were to con-*346elude that the petitioner’s conduct was sufficiently disruptive to allow for the exercise of the summary contempt power, the record reveals that the Trial Judge failed to afford the petitioner the requisite minimal procedural guarantee of allowing him to make a statement on his own behalf before it passed judgment (see, 22 NYCRR 701.2 [cj; Matter of Rodriguez v Feinberg, 40 NY2d 994; Matter of Katz v Murtagh, 28 NY2d 234; Matter of Mangiatordi v Hyman, 106 AD2d 576, appeal dismissed 64 NY2d 1040, lv denied 65 NY2d 609; Matter of Singer v Groh, 99 AD2d 758). It is not a question, as the majority frames it, of whether the petitioner was forewarned to curtail his conduct or whether he was surprised by the court’s action. Rather, once the court summarily determined to hold the petitioner in contempt, it was required to give him an "opportunity to make a statement in * * * extenuation of his conduct” (22 NYCRR 701.2 [c]).
The right to personally address the court prior to imposition of a sentence in ordinary criminal proceedings is, of course, well established (see, CPL 380.50; People v McClain, 35 NY2d 483, cert denied sub nom. Taylor v New York, 423 US 852), and such right, which is so basic to our jurisprudence, must similarly not be disregarded in summary criminal contempt proceedings (see, Taylor v Hayes, 418 US 488, supra; Groppi v Leslie, 404 US 496). In light of the numerous other due process protections which are denied to a contemnor in the case of a summary criminal contempt adjudication, the failure to provide even this minimal protection takes on heightened significance. As the Court of Appeals stated in Matter of Katz v Murtagh (supra), "the query whether he had anything to say after being told what the presiding Justice had in mind * * * was the essential proffer in open court of an opportunity to a person, advised that he was in peril of being adjudged in contempt, to offer any reason in law or fact why that judgment should not be pronounced. Indeed, if the court had failed to do just that, the action taken would have been high-handed if not wholly null, given the summary power that was being exercised” (Matter of Katz v Murtagh, supra, at 238). At bar, the failure to provide the petitioner with an opportunity to be heard, standing alone, mandates the vacatur of the contempt citation (see, Matter of Rodriguez v Feinberg, supra).
In sum then, I conclude that the circumstances herein were not such as to have made it necessary for the Trial Judge to resort to the exceptional remedy of a summary contempt adjudication in order to properly and effectively discipline the *347petitioner’s conduct; and further, that in attempting to exercise that extraordinary power, the court failed to grant the petitioner even the minimal due process protections which must attend such an adjudication. Accordingly, I vote to grant the petition and annul the determination adjudging the petitioner guilty of criminal contempt.
Niehoff, Lawrence, Weinstein and Rubin, JJ., concur; Brown, J. P., dissents, and votes to grant the petition and annul the determination, with an opinion.
Adjudged that the determination is confirmed, the proceeding is dismissed, on the merits, with costs, and the stay granted by this court in an order dated July 17, 1986, is hereby vacated.